—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner, a prison inmate, was found guilty of violating a prison disciplinary rule prohibiting the possession of narcotics. The misbehavior report alleged that petitioner, while on drug watch, informed a correction officer that he needed to defecate and, subsequently, produced a balloon filled with a narcotic that was later tested and discovered to be heroin.
At the hearing, petitioner pleaded guilty “with an explanation” to the charge, made no procedural objections and stated that he did not want any witnesses. After the determination of guilt was affirmed upon administrative appeal, petitioner commenced this CPLR article 78 proceeding challenging the determination.
We confirm. By virtue of his knowing and voluntary guilty plea, petitioner is precluded from challenging the determination of his guilt on the ground of insufficient evidence (see, Matter of Miller v Goord, 262 AD2d 906). Nonetheless, were we to consider this issue, we would find that petitioner’s admission of guilt, the misbehavior report and the positive test results of the sample taken from petitioner were sufficient to constitute substantial evidence (see, Matter of Rossano v Goord, 243 AD2d 773). Furthermore, inasmuch as petitioner failed to raise any objections to the sufficiency of the misbehavior report or to the chain of custody of the sample tested, he has failed to preserve these claims for our review (see, id.; see also, Matter of Stanislas v Senkowski, 253 AD2d 972). We have considered petitioner’s remaining arguments, including his claim of Hearing Officer bias, and find them to be without merit.
Mercure, J. P., Crew III, Carpinello, Graffeo and Mugglin, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.